Citation Nr: 0033792	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased rating for degenerative disc 
disease of the thoracic-lumbar spine, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO, inter alia, denied service connection for diabetes 
mellitus and denied a rating in excess of 20 percent for a 
back disorder.  The veteran appealed, and was afforded a 
hearing before a Decision Review Officer at the RO in October 
1999.  In a January 2000 decision, the veteran was granted an 
increased 40 percent rating for his back disorder, effective 
December 14, 1998.  (Inasmuch as a higher evaluation is 
available this condition, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993)).  The denial of service connection for diabetes 
mellitus was continued.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

Following a preliminary review of the veteran's claim folder, 
the Board notes that the veteran's service medical records 
are negative for diagnosis or complaints related to diabetes 
mellitus.  There was no laboratory evidence of elevated blood 
glucose in service.  Routine blood work in June 1994 revealed 
glucose levels of 88 and 93 with a normal range of 75-110.  
The veteran has maintained that he experienced blurring of 
his vision, fatigue, nausea, and excessive sweating with 
shaky body movements whenever he was very hungry in service.  
He did not realize at the time that these were symptoms of 
diabetes and did not seek medical treatment or have any blood 
work done while on active duty.

Post-service treatment records show that the veteran was 
noted to have an elevated blood sugar reading on blood work 
conducted in January 1995.  In 1998, the veteran was 
diagnosed with diabetes mellitus and began treatment.

At his October 1999 hearing before the Decision Review 
Officer at the RO, the veteran indicated that he was treated 
within one year of his discharge from service at the 
Huntington, West Virginia VAMC where he was noted to have 
elevated blood sugar.

On VA examination in November 1999, the veteran reported 
having symptoms in service including blurring of vision, 
fatigue, nausea in the early morning, and excessive sweating 
and shaky body movements whenever he was very hungry.  After 
his discharge from service he had blood work done in January 
1995; he was told by his primary care physician at the 
Huntington, West Virginia VA Medical Center (VAMC) that he 
had borderline diabetes mellitus with elevated fasting blood 
sugar and hemoglobin A1C.  He was treated with diet control 
rather than medication.  The veteran reported that his 
symptoms continued and in 1998, he was prescribed medication 
for his diabetes.  The veteran brought laboratory records 
with him from January 1995.  The VA examiner concluded that, 
based on those records, the veteran started to have elevated 
glucose, which is persistent, from January 1995, ranging from 
149 to 196.  Laboratory tests conducted in service did not 
demonstrate elevated glucose.  The diagnostic impression was 
non-insulin-dependent diabetes with evidence of elevated 
glucose since January 1995.

At present, the record contains a diagnosis of diabetes 
mellitus.  There is no medical opinion currently in the 
claims folder which provide a nexus between the veteran's 
current diabetes mellitus and his military service, to 
include the onset of diabetes to a compensable degree within 
one year of discharge.  While the record includes a VA 
medical opinion of record pertaining to the onset of the 
veteran's elevated blood sugar; however, the medical opinion 
does not specifically address whether the veteran's reported 
symptoms in service and subsequent elevated blood sugar 
within one year of his discharge could represent the early 
manifestations of diabetes.  

Pertinent to the issues on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superceding the decision 
in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded).  These 
changes are applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

Under these circumstances, the Board finds that further 
development of the claims of entitlement to service 
connection for diabetes mellitus and an increased rating for 
a low back disorder are warranted.  

With respect to the issue of diabetes mellitus, the veteran 
should be afforded an appropriate VA examination to obtain a 
medical opinion as to whether the current diabetes is related 
to the veteran's military service, to include whether the 
veteran's diabetes was manifest to a compensable degree or 
more disabling within one year of his discharge from service 
and whether the in-service symptoms and early post-service 
elevated glucose were representative of early manifestations 
of the disease.

As regards the veteran's claim for an increased rating for 
his low back disorder, additional action is also needed.  By 
way of background, the Board notes that service connection 
was originally granted for lumbar strain and rated under the 
provisions of Diagnostic Code 5295.  Since that time, the 
veteran has shown to have intervertebral disc syndrome; he 
has been rated under the provisions of Diagnostic Code 5291 
(pertaining to limitation of motion of the lumbar spine) and 
Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome).

On VA orthopedic examination of the veteran's back in 
November 1999, the veteran described lumbar radicular of a 
burning nature down his thighs to his knees from the hips.  
He also reported a "stiffness" in his thoracic spine with 
pain.  On examination, the veteran was noted to walk with a 
slight limp on the left.  An attempt at walking on his heels 
and toes accentuated his low back pain.  The veteran was 
tender to pressure over T-9.  There was no muscle spasm of 
the paraspinal muscles.  Range of motion was reported as 
follows: flexion possible to 30 degrees; extension, possible 
to 15 degrees with pain in the lower back without radiation; 
lateral bending possible to 20 degrees on the left and 10 
degrees on the right, both with pain; and rotation possible 
to 20 degrees with discomfort in the thoracic spine.  
Straight leg raising bilaterally to about 10 degrees was 
noted to be with pain.  Lasegue's sign was positive on both 
sides and there was hypalgesia of the left lateral calf.  The 
diagnostic impression was degenerative changes of the 
thoracic spine with anterior osteophytosis of the vertebral 
bodies, and chronic lumbar strain.

Based on the findings at the November 1999 examination which 
demonstrated severe limitation of motion of the lumbar spine 
as well as some evidence of radiculopathy, the RO granted an 
increased 40 percent evaluation.

However, the Board emphasizes that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In this case, the current clinical findings do not 
clearly demonstrate the extent of functional loss due to 
pain.  The clinical findings on the November 1999 VA 
orthopedic examination did not sufficient address the issue 
of functional loss under DeLuca, supra.

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination to obtain a medical 
opinion as to the current severity of the veteran's service-
connected low back disorder, to include the extent of 
functional loss, if any, due to pain and the other factors 
noted above.  The Board notes in this regard that the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  See also the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the RO undergo any VA examinations, however, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to include any medical 
records from any VA facilities.  In particular, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claim for service connection for 
diabetes mellitus on the merits.

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all pertinent 
medical records relating to the veteran 
from the Huntington, West Virginia VAMC, 
as well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should also afford the 
veteran a VA examination to determine the 
etiology and onset of the veteran's 
diabetes mellitus.  The claims folder, 
along with a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examining physician in 
connection with the examination.  All 
appropriate tests and studies, to include 
laboratory testing, should be conducted.  
Moreover, all clinical findings should 
reported in detail.

The physician should indicate, to the 
extent possible, the date of the onset of 
the veteran's diabetes mellitus.  In 
doing so, and with consideration of the 
veteran's contentions as to the onset of 
his symptoms, the examiner should 
specifically comment on whether it is at 
least as likely as not that the veteran's 
reported in-service symptoms described in 
the body of the remand above, and the 
elevated blood sugar demonstrated by 
laboratory finding in January 1995 within 
one year of the veteran's discharge from 
service, were representative of the early 
manifestations of the veteran's current 
diabetes mellitus.  All examination 
findings, along with the complete 
rationale for each opinion expressed, 
should be set forth in a typewritten 
report.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for VA examination of his low back by an 
orthopedic specialist.  The claims 
folder, along with a complete copy of 
this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  

As a preliminary matter, a neurological 
consultation should be accomplished to 
assess the identify the type and extent 
or frequency of neurological 
manifestations, if any, associated with 
the low back disability (to include 
neuropathy or radiculopathy, muscle 
spasm, and absent ankle jerk); all such 
findings should be made available to the 
orthopedic examiner prior to completion 
of his final report.  

The orthopedic examiner should accomplish 
all appropriate tests and studies, to 
include X-rays and range of motion 
studies (the latter expressed in degrees, 
with standard or normal ranges provided 
for comparison purposes), and should 
report all clinical findings in detail.  
The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups, after prolonged standing or 
sitting, and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of motion loss.  
Finally, in view of the results of the 
neurological consultation and findings 
noted above, the examiner should offer an 
assessment of the extent to which the 
veteran's service-connected disability 
impairs his ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  If none of the requested development 
provides evidence of a nexus between any 
current diabetes mellitus and the 
veteran's active military service, the RO 
should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claims in 
light of all pertinent evidence and legal 
authority, to include the provisions of 
38 C.F.R. § 3.655, as appropriate; the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant; and, as 
appropriate, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and the DeLuca decision, 
cited to above (pertaining to functional 
loss due to pain, weakness, and other 
factors).  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
SSOC and given the opportunity to respond 
within the applicable time before the 
case is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 







handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


